Citation Nr: 9901934	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  92-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1991 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The Board is cognizant that the appellants claim was 
remanded in May 1993, December 1994, May 1996, and most 
recently in January 1997.  While the Board expresses regret 
at the necessity for a further remand of this matter, the 
evidence of record remains insufficient for an informed 
appellate decision regarding the appellants claimed 
entitlement to service connection for a psychiatric disorder, 
particularly PTSD.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The existing 
claims file contains past showing multiple psychiatric 
diagnoses, to include past records showing diagnoses of PTSD 
implicitly linked to stressful service events reported by the 
veteran.  Thus, his claim is well-grounded and the VA has a 
duty to assist the veteran.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

Under the controlling regulations and governing case law, to 
warrant a grant of service connection for PTSD there must be 
credible supporting evidence that the claimed service 
stressor actually occurred and a clear diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  The United States Court of Veterans 
Appeals (Court) has set out a framework for framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
post-traumatic stress disorder.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993); see also Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Where the record does not reflect 
conclusive evidence that the claimant engaged in combat 
with the enemy under 38 U.S.C.A. § 1154(b) (West 1991), his 
assertions, standing alone, can not as a matter of law 
provide evidence to establish that he engaged in combat 
with the enemy or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, credible supporting 
evidence that the claimed in[-]service event actually 
occurred cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  Other credible supporting evidence from any 
source must be provided that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).  

Further, the Court, in Cohen, supra, noted that effective 
November 7, 1996, the VA had adopted the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM) (DSM-IV), 
see 61 Fed. Reg. 52695-52702, and took judicial notice of 
the effect of the shift in diagnostic criteria, Cohen, at 
153.  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The adequacy of a stressor is a medical 
conclusion, for which the Board cannot substitute its own 
judgment.

Consistent with its duty to assist under 38 U.S.C.A. 
§ 5107(a), the Board has requested stressor verification via 
prior remands.  During the pendency of the May 1993 remand, 
the RO contacted the U.S. Army & Joint Services Environmental 
Support Group (ESG), redesignated as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  There is no 
indication that the RO attached any of the stressor 
statements provided by the veteran to the USASCRUR at that 
time.  Rather, the RO stated [w]e need you to confirm 
whether or not the veterans unit, A Company, 15th Medical 
Battalion, 1st Air Cavalry Division, was assigned to any fire 
bases in Tay Ninh Province, Vietnam, and if so, when.  We 
also need you to indicate whether or not any major battles 
occurred at these bases.

In August 1993, the USASCRUR responded to the ROs request, 
setting out the USASCRURs basic mission and advising the RO 
that they did not provide general historical documentation 
nor copies of records for large periods of time without 
specific information.  The USASCRUR advised the RO that the 
veteran could request Daily Staff Journals and other company, 
battalion, brigade or division level records from the 
National Archives and Records Administration (NARA).  The 
USASCRUR otherwise advised that further search would require 
more detailed information.  Thereafter, morning reports from 
the veterans unit were associated with the claims file.

In December 1994, the Board noted that although the RO had 
contacted the USASCRUR, per a prior remand request, they did 
not provide the USASCRUR with the more specific information 
offered by the veteran.  For instance, the veteran had 
identified witnessing the deaths or injuries of individuals 
while on duty as a medic.  He had also claimed exposure to 
mortar fire.  Thus, the RO was requested to again contact the 
USASCRUR for stressor verification.  Although extensive 
medical evidence was obtained and other development requested 
in the December 1994 remand was accomplished, it does not 
appear that the RO re-contacted the USASCRUR.

In May 1996, the case was again returned to the RO.  In its 
remand the Board requested a stressor verification attempt 
only if the veteran responded with additional pertinent facts 
as to his claimed stressors.  No further stressor 
verification was attempted during the pendency of that 
remand.  

Finally, in January 1997, the Board returned the case to 
request that the RO follow-up on stressor development with 
NARA, as earlier suggested by the USASCRUR, and that the RO 
provide the USASCRUR with the specific details claimed by the 
veteran for verification.  The veteran has claimed witnessing 
an attack on a fire base, resulting in deaths, and has also 
claimed witnessing or being involved in the deaths of several 
servicemen.  In December 1997, NARA advised the RO that they 
were unable to locate records of the 15th Medical Battalion 
for 1969 to 1970, but that there were tens of thousands of 
pages of records of the First Cavalry Division that could be 
made available for research or review.  NARA also identified 
the availability of Operational ReportsLessons Learned (OR-
LLs).  A document indicates that the latter were requested 
for the period October through December 1969.  The RO did not 
re-contact the USASCRUR and no OR-LLs or other attempts at 
stressor verification have been associated with the record.

A denial based on an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or Marine 
Corps.  M2101, Part VI, 11.38f(4).  The Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the Board 
and the RO with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, as in this case, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, although the 
Board expresses regret at the necessity for a further remand 
of this matter, absent evidence of a satisfactory attempt at 
stressor verification, the VAs duty in this case remains 
unfulfilled and the case must be remanded.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him another opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  He is specifically 
requested to attempt to provide further 
identifying information such as the name 
or unit of assignment of individuals he 
claims he witnessed dying or wounded 
(Bragg or Flagg; Gardner; Redmond; 
Espandido; OReilly), and the approximate 
dates such incidents occurred.  The 
veteran should also be advised that he is 
free to identify and/or submit other 
information in support of his claim.

2.  The RO should, in any case, send a 
report of claimed stressors; a copy of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim; a copy of this remand and 
all associated documents to the USASCRUR, 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150.  The 
USASCRUR should be requested to provide 
any information which might corroborate 
each of the veterans alleged stressors.  
Specifically, the RO should inform the 
USASCRUR that the veteran was stationed 
with A Company, 15th Medical Battalion, 
1st Air Cavalry Division, and was in 
Vietnam from May 1969 to April 1970, and 
request verification of the following:

a.  An incident in or around September 1969 where 
the veterans base was hit by mortaring.

b.  An incident in or around October 1969 where 
Fire Base Ike or Fire Base White was overrun and over 60 
men died and 37 were severely wounded.

c.  The deaths of servicemen named Sergeant 
Bragg or Flagg who had been nearly cut in two; 
and/or servicemen named Espandido, Gardner, and 
Redmond in or around October 1969.

d.  The death of SP 5 OReilly in or around October 
1969, shot in his chest by ground fire while working as 
a door gunner.

In particular, the RO should obtain available OR-
LLs and casualty reports for the veterans unit for the 
approximate period May 1969 to April 1970, during which 
time the veteran was stationed in Vietnam.

A response, negative or positive, should 
be associated with the claims file.  The 
RO should conduct follow-up requests with 
other agencies as indicated by the 
USASCRUR.

3.  Following the above, the RO MUST make 
a specific determination with respect to 
whether the veteran was involved in 
combat and, with respect to each stressor 
reported by the veteran if there is 
sufficient evidence to support his 
contention that he was exposed to such 
stressor in service.  All credibility 
issues related to this matter should be 
addressed at that time.

4.  If and only if any stressor is 
determined to be verified during the 
course of this remand, the veteran should 
then be afforded a VA examination by a 
board-certified psychiatrist.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The RO must specify for the 
psychiatrist the stressor(s) that it has 
determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressors supporting the 
diagnosis must be identified, as must be 
the evidence documenting the stressors.  
The examiner should also address other 
conflicting diagnoses of record and 
reconcile the varying diagnostic 
opinions.  The claims folder and a 
separate copy of this remand must be made 
available for review by the examiner 
prior to the examination.

5.  After the above-requested development 
has been completed, to the extent 
possible, the RO should review the record 
and ensure that such is response to this 
remand and adequate for appellate review.  
Any corrective action should be taken.  
The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives.  
See Stegall v. West, 11 Vet. App. 489 
(1998).  Thereafter, the RO should re-
adjudicate the veterans claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
